                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANTHONY WILLIAMS,
          Plaintiff
          v.                           :Case No. 3:18-cv-ll-KRG-KAP
TIMOTHY LITTLE, et al.,
          Defendants

                              Memorandum Order

             This matter has been referred to Magistrate Judge Keith

A.   Pesto     for   pretrial    proceedings    in    accordance      with     the

Magistrates Act, 28 U.S.C.§ 636 and Local Civil Rule 72.

             After   screening   the   complaint     and   amended    complaint

pursuant to the Prison Litigation Reform Act the Magistrate Judge

filed a Report and Recommendation on May 24,               2018,     ECF no.    6,

recommending     that   the   complaint   be   dismissed    in   part   without

further leave to amend and served on defendant Ginter. The claim

that the Magistrate Judge found to be adequately pleaded was one

for injunctive relief against future exposure to harmful levels of

environmental tobacco smoke (ETS).

             The plaintiff was notified that pursuant to 28 U.S.C.§

636(b) (1), he had fourteen days to file written objections to the

Report   and    Recommendation.     Plaintiff      filed   objections        that,

liberally construed,      object to the dismissal of his former unit

managers on the grounds that he has stated a past injury ETS claim.
Plaintiff also asserts in conclusory fashion, ECF no. 7, Objections

15,   that he should be allowed to amend his complaint again.

              After    de    nova     review of      the   record of     this   matter,

including the objections, and the Report and Recommendation insofar

as    it   applies    to    the     ETS    claims   and,   after   review under     the

"reasoned consideration" standard, see EEOC v. City of Long Branch,

866 F.3d 93, 100 (3d Cir.2017) (standard of review when no specific

objections      are        filed)     of    the     balance   of   the    Report    and

Recommendation, the following order is entered:

              AND NOW, this          z7-lhday of October, 2018, it is

              ORDERED that plaintiff's complaint is dismissed in part

as recommended in the Report and Recommendation at ECF no.                          16,

which is adopted as the opinion of the Court. The matter remains

with the Magistrate Judge for further proceedings.

                                               BY THE COURT:




                                               KIM R. GIBSON,
                                               UNITED STATES DISTRICT JUDGE

Notice by U.S. Mail to:

             Anthony Williams AY-6759
             S.C.I. Houtzdale
             P.O. Box 1000
             Houtzdale, PA 16698-1000

                                              2
